DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 04/26/2021. Claims 1 and 15 have been amended. Claims 1-15 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,529,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘252 patent would read on the claims of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawlis et al. (US Patent No. 8,361,025 B2) in view of Baker (US PGPub. No 2014/0288529 A1).

In Reference to Claim 1
 	Lawlis teaches (Claim 1) a resettable shield-activated injection training device, comprising: an outer housing comprising a proximal end and a distal end (item 110 fig. 1A, alternately, outer knob portion of item 160 as well, see below); a plunger slidable relative to the outer housing between a retracted position and an extended position (item 116, fig’s 1B and 2B, and column 16 lines 33-39); and a safety shield (item 120, fig. 1B) comprising an extended locked position, an extended unlocked position, and a retracted position (column 19 lines 25-42), the safety shield being slidable relative to the outer housing between the extended locked position or the extended unlocked position, and the retracted position (column 19 lines 25-42 and column 16 lines 10-12); a rotatable [] component having axial and radial movement (item 160, item 118, and item 119, fig's 1B, 2C, and 2E, column 16 lines 4-39, items 160 and 118 rotate and item 119 translates axially), said [] component configured to interface with the safety shield (column 16 lines 4-12; item 120 moves item 119, which moves item 118) to lock the safety shield in the extended locked position following use of the device (column 20 lines 13-25), wherein when the [] component rotates, the safety shield is unlocked to reset the device (item 160, item 118 and item 119, fig's 1B and 2E, column 19 lines 25-42, note “reset” is broad, turning item 160 locks or unlocks the safety shield as well as sets or “resets” the device to be ready for use, also see column 15 lines 40-43).
	Lawlis fails to teach the feature of resetting the device to a pre-use position of claim 1
to a pre-use position (Claim 1) (via item 25, paragraph 0038, paragraphs 0046 and 0047).
	It would have been obvious to one having ordinary skill in the art to have provided the spring loaded medical delivery device of Lawlis with the feature of a rotatable reset component as taught by the spring loaded medical delivery device of Baker for the purpose of allowing the device to be safely reset and reused as taught by Baker (paragraphs 0004 and 0006), making the device more convenient, more useful, less wasteful, and more attractive to the users.
	
In Reference to Claims 2-13 and 15
 	Lawlis teaches all of claim 1 as discussed above. 
	Lawlis further teaches (Claim 2) wherein an application of an axial force on the [shield] toward the proximal end of the outer housing rotates the reset component (column 16 lines 4-12 and 29-32), unlocks the safety shield and []sets the device (column 19 lines 25-34);
 	(Claim 3) wherein an application of axial force on the plunger toward the proximal end of the outer housing moves the plunger toward the proximal end of the outer housing (column 16 lines 21-39, also note this is merely functional language) [];
 	(Claim 4) wherein the reset component comprises a safety shield locking tab (item 221, fig. 2E) configured to mechanically interact with the safety shield, to lock the safety shield in an extended position (column 17 lines 6-14);
 	(Claim 5) wherein rotation of the reset component to unlock the safety shield releases the safety shield locking tab from the safety shield (column 19 lines 25-42);

 	(Claim 7) wherein the safety shield locking tab can be released from the safety shield to unlock the safety shield by manipulation of the outer housing (column 19 lines 25-42, item 160 is manipulated, could be considered part of the outer housing);
 	(Claim 8) wherein the outer housing comprises a first portion and a second portion rotatable relative to one another, wherein the manipulation of the outer housing comprises rotation of the first portion relative to the second portion (outer knob portion of item 160 and item 110, fig. 1A);
 	(Claim 9) comprising one or more retention protrusions (item 215, fig. 2C) configured to interact with one or more openings on the plunger (opening under items 235, fig. 2B) to retain the plunger in a pre-fired position until the safety shield is in the retracted position (column 16 lines 29-39);
 	(Claim 10) wherein the plunger comprises a plunger spring, configured to deliver the plunger toward the distal end of the outer housing when the device is actuated (item 115, fig. 2B); 
 	(Claim 11) [] such that the safety shield locking tab abuts the safety shield preventing retraction of the safety shield (column 19 lines 25-42).
  	(Claim 13) wherein the plunger comprises one or more plunger rail portions (rails shown on item 116 in fig. 2B, aligned with items 203, unlabeled) and the rotatable reset component comprises one or more notched portions on its inner surface (item 216, fig. 2C), wherein the notched portions are configured to receive the plunger rail portions, wherein movement of the 
(Claim 15) rotating the reset component to release the safety shield from a locked position (item 160, column 19 lines 25-33).
 	Lawlis fails to teach the feature of a force on the plunger moving toward the proximal end and reset component resetting the device to reset the plunger of claims 2-3, and the remaining features of claims 11, 12, and 15. 
 	Baker teaches 	(Claims 2, 3, and 12) wherein an axial force may be applied to the plunger to reset the device, wherein the axial force applied loads the torsion spring (via item 25, paragraph 0038);
(Claim 11) wherein the rotatable reset component comprises a torsion spring (item 4, fig. 1A), wherein when the torsion spring is released, the rotatable reset component rotates (paragraphs 0046 and 0047) [];
 	(Claim 15) further comprising a reset cap, said reset cap comprising a reset surface to interface with a distal end of the plunger and apply an axial force on the plunger toward the proximal end of the outer housing (item 25, fig. 1A, and fig. 9, paragraphs 0038, 0045, and 0046) to rotate [a] reset component (item 3, fig. 9, paragraph 0046), [], and to reset the device.
 	It would have been obvious to one having ordinary skill in the art to have provided the spring loaded medical delivery device of Lawlis with the feature of a rotatable reset component and reset cap as taught by the spring loaded medical delivery device of Baker for the purpose of allowing the device to be safely reset and reused as taught by Baker (paragraphs 0004 and 0006), making the device more convenient, more useful, less wasteful, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art to have made the rotatable component a single piece simply as a matter of design choice, since it has been held that the use of one piece construction instead of multiple components secured together has been held to be an obvious matter of design choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Since the device of Lawlis appears to operate essentially the same way with the same components, merely because the components of the “rotatable component" are on multiple components instead of on a single component is not a patentable distinction. 
	The examiner notes that, broadly interpreted, item 216 can be considered a notched portion and the unlabeled lip/groove of item 116 can be considered a rail portion. However, in the view that the plunger of Lawlis has a notched portion and the reset component has the rail instead of vice versa, it would have merely been an obvious matter of design choice to have reversed these components, since it has been held that reversal of parts is an obvious expedient. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Again, since the device operates essentially the same way, merely putting one mating component or the other on the rail / reset component would not change this operation, is merely a reversal of parts, and is not a patentable advance. 
 	The examiner further notes that it has been held that changes in shape are an obvious matter of design choice absent persuasive evidence that the particular configuration is significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); and rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since all of the claimed components are taught, and appear to perform all of the claimed actions / functions claimed, merely claiming a . 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lawlis et al. in view of Baker, and further in view of Cowe (US Patent No. 8,425,460).
In Reference to Claim 14
 	The modified device of Lawlis teaches all of claims 1, 4, 11, and 12 as discussed above. 
 	Lawlis further teaches (Claim 14) [], configured to allow the reset spring to unload (fig’s 1B, 2B, and 2C, and column 16 lines 21-28), and the rotatable reset component to rotate  until the needle shield locking tab interfaces with the safety shield to lock the safety shield in the extended position (column 17 lines 5-14 and column 16 lines 13-20).
 	Lawlis fails to teach the remaining features of claim 14.
 	Cowe teaches (Claim 14) a [] rail gap disposed along [a] surface (item 40, between items 28 and 38, fig. 1 and column 2 lines 63-67).
 	It would have been obvious to one having ordinary skill in the art to have provided the injection device of Lawlis with the feature of a rail gap as taught by the injection device of Cowe for the purpose of providing a key / slot arrangement so that only desired motion occurs and so that the device is locked from performing unwanted motion as taught by Cowe (column 1 lines 38-54), making the device more reliable, safer, and more attractive to the users. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/26/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant's remaining arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Lawlis fails to teach the feature of resetting the device to a “pre-use” position is noted but is moot in view of the new grounds of rejection using the secondary reference of Baker. See action above for further details.  
Applicant’s argument that Lawlis fails to teach an interaction between a rotatable reset component and safety shield is not persuasive. The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
As discussed above Lawless teaches a rotatable reset component having axial and radial movement (item 160, item 118 and item 119, fig's 1B and 2E, column 16 lines 4-39, items 160 and 118 rotate and item 119 translates axially and interacts with shield 120), said reset component configured to mechanically interact with the safety shield to lock the safety shield in the extended locked position, wherein when the reset component rotates, the safety shield is unlocked to reset the device (item 160, interior of item 118 and item 119, fig's 1B and 2E, column 19 lines 25-42, note “reset” is broad, turning item 160 locks or unlocks the safety shield as well as sets or “resets” the device to be ready for use, also see column 15 lines 40-43). Also note, Baker was used to teach specifically “resetting to a pre-use position” as now amended. This meets all of applicant’s claim limitations. It appears applicant is reading more limitations into the claim than currently exist.
Applicant’s argument regarding various components of Baker not used in the rejection as well as arguments directed to how one would physically incorporate the device of Baker into the device of Lawless are noted but are not persuasive. The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Baker was merely used to teach the feature of resetting a device by applying an axial force to the end of a device. See action above for details. Arguments regarding the details of Baker not used in the rejection are not germane to it. Similarly, arguments regarding how all of the components of Baker would be physically incorporated into the device of Lawless are not the test for obviousness and physical incorporation of this nature is not a requirement or element to an obviousness rejection. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.